United States Securities And Exchange Commission Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-8056 Praxis Mutual Funds (Exact name of registrant as specified in charter) P.O. Box 483 Goshen, IN 46527 (Address of principal executive offices) (Zip code) Anthony Zacharski, Dechert LLP 200 Clarendon Street, 27thFloor Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 977-2947 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments Schedule of Portfolio Investments Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE ASSET BACKED SECURITIES—1.6% Cabela's Master Credit Card Trust, 0.84%, 6/17/19+(a) $ 1,000,000 $ 1,007,580 Dominos Pizza Master Issuer LLC, 5.22%, 1/25/42(a) GTP Acquisition Partners I LLC, 4.35%, 6/15/16(a) Hyundai Auto Receivables Trust, 1.65%, 2/15/17 SBA Tower Trust, 4.25%, 4/15/15(a) Trip Rail Master Funding LLC, 2.74%, 7/15/41+(a) TOTAL ASSET BACKED SECURITIES COLLATERALIZED MORTGAGE OBLIGATION— 0.0%** JPMorgan Mortgage Trust, 4.50%, 9/25/34 COMMERCIAL MORTGAGE BACKED SECURITIES—5.6% Banc of America Merrill Lynch Commercial Mortgage, Inc., 5.12%, 7/11/43 Bear Stearns Commercial Mortgage Securities, 4.67%, 6/11/41 Bear Stearns Commercial Mortgage Securities, 4.95%, 2/11/41 Bear Stearns Commercial Mortgage Securities, 5.12%, 2/11/41+ Bear Stearns Commercial Mortgage Securities, 5.13%, 10/12/42+ Bear Stearns Commercial Mortgage Securities, 5.54%, 9/11/41 PRINCIPAL FAIR AMOUNT VALUE COMMERCIAL MORTGAGE BACKED SECURITIES—5.6%, continued Bear Stearns Commercial Mortgage Securities, 5.61%, 6/11/50 $ 882,148 $ 916,167 Bear Stearns Commercial Mortgage Securities, 5.74%, 9/11/42+ CS First Boston Mortgage Securities Corp., 5.12%, 8/15/38+ DBUBS Mortgage Trust, 3.74%, 11/10/46(a) JPMorgan Chase Commercial Mortgage Securities Corp., 4.63%, 3/15/46 JPMorgan Chase Commercial Mortgage Securities Corp., 4.90%, 10/15/42 JPMorgan Chase Commercial Mortgage Securities Corp., 4.92%, 10/15/42+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.13%, 5/15/47 JPMorgan Chase Commercial Mortgage Securities Corp., 5.17%, 8/12/40+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.40%, 5/15/45 LB-UBS Commercial Mortgage Trust, 4.65%, 7/15/30 Morgan Stanley Capital I, 3.88%, 9/15/47(a) Morgan Stanley Capital I, 4.83%, 6/12/47 Morgan Stanley Capital I, 5.01%, 1/14/42 Morgan Stanley Capital I, 5.69%, 10/15/42+ Morgan Stanley Capital I, 5.81%, 8/12/41+ See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE COMMERCIAL MORTGAGE BACKED SECURITIES—5.6%, continued Morgan Stanley Dean Witter Capital I, 5.93%, 12/15/35 $ 1,225,000 $ 1,227,443 Wachovia Bank Commercial Mortgage Trust, 5.04%, 3/15/42 TOTAL COMMERCIAL MORTGAGE BACKED SECURITIES FOREIGN BONDS—1.0% Arab Republic of Egypt, 4.45%, 9/15/15 Province of Ontario, Canada, 4.10%, 6/16/14 TOTAL FOREIGN BONDS MUNICIPAL BONDS—2.4% Cincinnati Ohio Water System Rev., 6.46%, 12/01/34 City of Lancaster PA (CIFG), 5.59%, 11/15/34 Columbus Multi-High School Building Corp. Rev., 6.45%, 1/15/30 Fort Wayne International Airport Air Trade Center Building Corp., 4.25%, 7/15/16 Houston Independent School District, 6.17%, 2/15/34 Indianapolis Public School Multi-School Building, 5.73%, 7/15/29 LL&P Wind Energy, Inc. (XLCA), 5.73%, 12/01/17(a) PRINCIPAL FAIR AMOUNT VALUE MUNICIPAL BONDS—2.4%, continued Wisconsin Department of Transportation, 5.84%, 7/01/30 $ 800,000 $ 885,976 TOTAL MUNICIPAL BONDS CORPORATE BONDS—39.9% ADVERTISING—0.6% Interpublic Group of Cos., Inc., 10.00%, 7/15/17 Omnicom Group, Inc., 6.25%, 7/15/19 AUTO COMPONENTS—0.3% BorgWarner, Inc., 5.75%, 11/01/16 BIOTECHNOLOGY—0.2% Biogen Idec, Inc., 6.00%, 3/01/13 BROADCASTING & CABLE TV—0.6% Comcast Corp., 5.15%, 3/01/20 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 7.63%, 5/15/16 BUILDING PRODUCTS—0.4% Masco Corp., 6.13%, 10/03/16 Owens Corning, 6.50%, 12/01/16 CAPITAL MARKETS—0.6% Franklin Resources, Inc., 2.00%, 5/20/13 Raymond James Financial, Inc., 8.60%, 8/15/19 CHEMICALS—0.3% Airgas, Inc., 3.25%, 10/01/15 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued COMMERCIAL BANKS—1.7% ANZ National International Ltd., 3.13%, 8/10/15(a) $ 1,000,000 $ 1,022,029 Bank of New York Mellon Corp., 5.13%, 8/27/13 Canadian Imperial Bank of Commerce, 2.00%, 2/04/13(a) JPMorgan Chase Bank NA, 5.88%, 6/13/16 State Street Corp., 7.35%, 6/15/26 Wells Fargo & Co., 3.50%, 3/08/22 COMMERCIAL SERVICES & SUPPLIES—0.6% GATX Corp., 9.00%, 11/15/13 TTX Co., 4.90%, 3/01/15(a) COMPUTERS & PERIPHERALS—0.2% Hewlett-Packard Co., 3.30%, 12/09/16 CONSTRUCTION MATERIALS—0.3% Martin Marietta Materials, Inc., 6.60%, 4/15/18 CONSUMER FINANCE—1.1% American Express Credit Corp., 2.80%, 9/19/16 . Ford Motor Credit Co. LLC, 4.25%, 2/03/17 Ford Motor Credit Co. LLC, 7.00%, 4/15/15 Harley-Davidson Financial Services, Inc., 2.70%, 3/15/17(a) Harley-Davidson Financial Services, Inc., 3.88%, 3/15/16(a) SLM Corp., 5.38%, 1/15/13 PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued CONTAINERS & PACKAGING—0.5% Bemis Co., Inc., 5.65%, 8/01/14 $ 500,000 $ 547,492 Sealed Air Corp., 7.88%, 6/15/17 DIVERSIFIED FINANCIAL SERVICES—3.4% Ally Financial, Inc., 6.75%, 12/01/14 Bank of America Corp., 5.65%, 5/01/18 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.13%, 11/21/17 ERAC USA Finance LLC, 5.90%, 11/15/15(a) General Electric Capital Corp., 6.15%, 8/07/37 Goldman Sachs Group, Inc., 6.15%, 4/01/18 JPMorgan Chase & Co., 4.63%, 5/10/21 Morgan Stanley, 5.63%, 9/23/19 NASDAQ OMX Group, Inc., 4.00%, 1/15/15 National Rural Utilities Cooperative Finance Corp., 10.38%, 11/01/18 UBS AG, 3.88%, 1/15/15 . ELECTRIC UTILITIES—3.9% AEP Texas North Co., 5.50%, 3/01/13 Atlantic City Electric Co., 7.75%, 11/15/18 CenterPoint Energy Houston Electric LLC, 7.00%, 3/01/14 CMS Energy Corp., 4.25%, 9/30/15 Consumers Energy Co., 6.70%, 9/15/19 ITC Holdings Corp., 5.50%, 1/15/20(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued ELECTRIC UTILITIES—3.9%, continued MidAmerican Energy Co., 6.75%, 12/30/31 $ 1,500,000 $ 1,928,328 Pennsylvania Electric Co., 5.20%, 4/01/20 Portland General Electric Co., 6.10%, 4/15/19 Potomac Edison Co., 5.13%, 8/15/15 Potomac Electric Power Co., 6.50%, 11/15/37 Puget Sound Energy, Inc., 6.74%, 6/15/18 TransAlta Corp., 4.75%, 1/15/15 TransAlta Corp., 6.65%, 5/15/18 ELECTRICAL EQUIPMENT—0.2% Thomas & Betts Corp., 5.63%, 11/15/21 FOOD & STAPLES RETAILING—0.2% Kroger Co., 7.50%, 1/15/14 FOOD PRODUCTS—0.1% Ralcorp Holdings, Inc., 4.95%, 8/15/20 GAS UTILITIES—0.8% Indiana Gas Co., Inc., 6.55%, 6/30/28 Michigan Consolidated Gas Co., 8.25%, 5/01/14 National Fuel Gas Co., 6.50%, 4/15/18 Sempra Energy, 6.50%, 6/01/16 HEALTH CARE EQUIPMENT & SUPPLIES—0.5% DENTSPLY International, Inc., 2.75%, 8/15/16 Mead Johnson Nutrition Co., 3.50%, 11/01/14 . PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued HEALTH CARE EQUIPMENT & SUPPLIES—0.5%, continued Zimmer Holdings, Inc., 4.63%, 11/30/19 $ 500,000 $ 551,663 HEALTH CARE PROVIDERS & SERVICES—0.8% Express Scripts, Inc., 6.25%, 6/15/14 Howard Hughes Medical Institute, 3.45%, 9/01/14 Laboratory Corp of America Holdings, 3.13%, 5/15/16 McKesson Corp., 6.00%, 3/01/41 HOTELS, RESTAURANTS & LEISURE—0.2% Hyatt Hotels Corp., 5.75%, 8/15/15(a) HOUSEHOLD DURABLES—0.4% Snap-On, Inc., 4.25%, 1/15/18 Stanley Black & Decker, Inc., 6.15%, 10/01/13 HOUSEHOLD PRODUCTS—0.2% Church & Dwight Co., Inc., 3.35%, 12/15/15 INDUSTRIAL CONGLOMERATES—1.2% Cargill, Inc., 7.50%, 9/01/26(a) Cooper U.S., Inc., 5.45%, 4/01/15 Harsco Corp., 5.75%, 5/15/18 INDUSTRIAL MACHINERY—0.3% Valmont Industries, Inc., 6.63%, 4/20/20 INSURANCE BROKERS—0.3% Willis North America, Inc., 5.63%, 7/15/15 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued INTEGRATED TELECOMMUNICATION SERVICES—0.9% AT&T, Inc., 5.55%, 8/15/41 $ 500,000 $ 554,212 Frontier Communications Corp., 7.88%, 4/15/15 GTE Corp., 6.84%, 4/15/18 Verizon Communications, Inc., 6.00%, 4/01/41 INTERNET & CATALOG RETAIL—0.2% QVC, Inc., 7.13%, 4/15/17(a) IT SERVICES—1.4% Dun & Bradstreet Corp., 2.88%, 11/15/15 Dun & Bradstreet Corp., 6.00%, 4/01/13 Equifax, Inc., 4.45%, 12/01/14 Fiserv, Inc., 3.13%, 10/01/15 Moody's Corp., 5.50%, 9/01/20 Verisk Analytics, Inc., 5.80%, 5/01/21 LIFE & HEALTH INSURANCE—0.3% Ohio National Financial Services, Inc., 6.35%, 4/01/13(a) Prudential Financial, Inc., 4.75%, 4/01/14 MACHINERY—0.3% Kennametal, Inc., 3.88%, 2/15/22 Pall Corp., 5.00%, 6/15/20 METALS & MINING—0.7% Carpenter Technology Corp., 6.63%, 5/15/13 Newcrest Finance Pty Ltd., 4.45%, 11/15/21(a) PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued METALS & MINING—0.7%, continued Teck Resources Ltd., 3.00%, 3/01/19 $ 500,000 Xstrata Finance Canada Ltd., 3.60%, 1/15/17(a) . MULTI-LINE INSURANCE—1.4% American International Group, Inc., 3.80%, 3/22/17 Horace Mann Educators Corp., 6.85%, 4/15/16 Kemper Corp., 6.00%, 11/30/15 Liberty Mutual Group, Inc., 7.30%, 6/15/14(a) . MetLife, Inc., 4.75%, 2/08/21 Metropolitan Life Global Funding I, 5.13%, 6/10/14(a) MULTILINE RETAIL—0.6% J.C. Penney Co., Inc., 5.75%, 2/15/18 Wal-Mart Stores, Inc., 7.55%, 2/15/30 OFFICE SERVICES & SUPPLIES—0.1% Steelcase, Inc., 6.38%, 2/15/21 OIL, GAS & CONSUMABLE FUELS—1.5% ConocoPhillips Holding Co., 6.95%, 4/15/29 Merey Sweeny LP, 8.85%, 12/18/19(a) Motiva Enterprises LLC, 5.20%, 9/15/12(a) Newfield Exploration Co., 7.13%, 5/15/18 Pioneer Natural Resources Co., 5.88%, 7/15/16 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 5.83%, 9/30/16(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued PAPER & FOREST PRODUCTS—0.3% Domtar Corp., 9.50%, 8/01/16 $ 702,000 $ 852,930 PHARMACEUTICALS—0.7% Abbott Laboratories, 5.13%, 4/01/19 Roche Holdings, Inc., 6.00%, 3/01/19(a) PIPELINES—1.3% Enbridge Energy Partners LP, 5.20%, 3/15/20 Enterprise Products Operating LLC, 3.70%, 6/01/15 Florida Gas Transmission Co. LLC, 4.00%, 7/15/15(a) Rockies Express Pipeline LLC, 6.25%, 7/15/13(a) Texas Gas Transmission LLC, 4.60%, 6/01/15 PROPERTY & CASUALTY INSURANCE—1.1% 21st Century Insurance Group, 5.90%, 12/15/13 Markel Corp., 6.80%, 2/15/13 Progressive Corp., 6.70%, 6/15/37+ W.R.Berkley Corp., 4.63%, 3/15/22 W.R.Berkley Corp., 6.15%, 8/15/19 PUBLISHING—0.5% McGraw-Hill Cos., Inc., 5.38%, 11/15/12 Washington Post Co., 7.25%, 2/01/19 REAL ESTATE INVESTMENT TRUSTS (REITS)—1.7% ERP Operating LP, 7.13%, 10/15/17 Federal Realty Investment Trust, 5.65%, 6/01/16 PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued REAL ESTATE INVESTMENT TRUSTS (REITS)—1.7%, continued Health Care REIT, Inc., 4.70%, 9/15/17 $ 718,000 $ 753,404 Pan Pacific Retail Properties, Inc., 5.95%, 6/01/14 PPF Funding, Inc., 5.13%, 6/01/15(a) ProLogis LP, 6.13%, 12/01/16 ROAD & RAIL—0.5% Burlington Northern Santa Fe LLC, 5.75%, 5/01/40 CSX Transportation, Inc., 8.38%, 10/15/14 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.0% Analog Devices, Inc., 5.00%, 7/01/14 Applied Materials, Inc., 2.65%, 6/15/16 Applied Materials, Inc., 7.13%, 10/15/17 KLA-Tencor Corp., 6.90%, 5/01/18 SOFT DRINKS—0.3% Bottling Group LLC, 5.13%, 1/15/19 SPECIALTY RETAIL—0.3% Advance Auto Parts, Inc., 4.50%, 1/15/22 Ethan Allen Global, Inc., 5.38%, 10/01/15 SUPRANATIONAL—1.8% Corporation Andina de Fomento, 5.20%, 5/21/13 Inter-American Development Bank, 3.50%, 3/15/13 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued SUPRANATIONAL—1.8%, continued Inter-American Development Bank, 3.50%, 7/08/13 $ 1,000,000 $ 1,036,085 International Bank for Reconstruction & Development, 2.00%, 12/04/13 International Finance Corp., 2.25%, 4/28/14 TECHNOLOGY DISTRIBUTORS—0.2% Arrow Electronics, Inc., 3.38%, 11/01/15 THRIFTS & MORTGAGE FINANCE—0.3% Countrywide Financial Corp., 5.80%, 6/07/12 TRANSPORTATION SERVICES—0.2% Golden State Petroleum Transport Corp., 8.04%, 2/01/19 TRUCK MANUFACTURERS—0.2% PACCAR, Inc., 6.88%, 2/15/14 TRUCKING—0.3% JB Hunt Transport Services, Inc., 3.38%, 9/15/15 UTILITIES—1.6% Cedar Brakes II LLC, 9.88%, 9/01/13(a) FPL Energy American Wind LLC, 6.64%, 6/20/23(a) FPL Energy National Wind LLC, 5.61%, 3/10/24(a) Harper Lake Solar Funding Corp., 7.65%, 12/31/18(a) Kiowa Power Partners LLC, 4.81%, 12/30/13(a) PRINCIPAL FAIR AMOUNT VALUE CORPORATE BONDS—39.9%, continued UTILITIES—1.6%, continued LS Power Funding Corp., 8.08%, 12/30/16 $ 459,855 $ 499,191 Midland Cogeneration Venture LP, 6.00%, 3/15/25(a) Salton Sea Funding Corp., 7.48%, 11/30/18 SteelRiver Transmission Co. LLC, 4.71%, 6/30/17(a) Topaz Solar Farms LLC, 5.75%, 9/30/39(a) WATER UTILITIES—0.3% American Water Capital Corp., 6.09%, 10/15/17 . TOTAL CORPORATE BONDS CORPORATE NOTES—1.0% DEVELOPMENT AUTHORITIES—1.0% Everence Community Investment, Inc., 0.25%, 12/15/12+(b) Everence Community Investment, Inc., 0.37%, 12/15/13+(b) Everence Community Investment, Inc., 0.37%, 12/15/14+(b) TOTAL CORPORATE NOTES INTEREST-ONLY BONDS—0.0%** Freddie Mac REMICS, 5.00%, 4/15/29 7 Government National Mortgage Association, 0.69%, 4/16/27+ TOTAL INTEREST-ONLY BONDS See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE U.S. GOVERNMENT AGENCIES—42.1% FEDERAL FARM CREDIT BANK — 0.7% 4.88%, 12/16/15 $ 2,000,000 $ 2,286,726 FEDERAL HOME LOAN BANK — 5.3% 3.38%, 6/12/20 3.88%, 6/14/13 5.00%, 11/17/17 5.00%, 12/10/21 5.50%, 7/15/36 FEDERAL HOME LOAN MORTGAGE CORP. — 17.8% 2.38%, 1/13/22 2.48%, 5/01/34+ 2.48%, 5/01/34+ 3.50%, 10/01/41 3.75%, 3/27/19 4.00%, 11/01/24 4.00%, 10/01/25 4.00%, 2/01/42 4.50%, 6/01/18 4.50%, 10/01/35 4.50%, 6/01/39 4.50%, 7/01/39 4.50%, 11/01/39 4.50%, 9/01/40 4.50%, 5/01/41 4.88%, 6/13/18 5.00%, 4/01/19 5.00%, 12/01/21 5.00%, 2/15/32 5.00%, 7/01/35 5.00%, 6/01/39 5.50%, 7/18/16 5.50%, 4/01/22 5.50%, 11/01/33 5.50%, 3/01/36 5.50%, 6/01/36 5.50%, 12/01/36 PRINCIPAL FAIR AMOUNT VALUE U.S. GOVERNMENT AGENCIES—42.1%, continued FEDERAL HOME LOAN MORTGAGE CORP. — 17.8%, continued 6.00%, 9/01/17 $ 311,072 $ 336,939 6.00%, 4/01/27 6.00%, 6/01/36 6.00%, 8/01/37 7.00%, 2/01/30 7.00%, 3/01/31 7.50%, 7/01/30 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 15.3% 1.13%, 4/27/17 1.63%, 10/26/15 2.20%, 2/01/34+ 2.40%, 6/01/33+ 2.45%, 5/01/34+ 3.50%, 7/01/20 3.50%, 10/01/25 3.50%, 2/01/41 4.00%, 3/01/26 4.00%, 1/01/41 4.00%, 12/01/41 4.38%, 10/15/15 4.50%, 9/01/40 4.50%, 10/01/40 5.00%, 4/15/15 5.00%, 2/13/17 5.00%, 7/01/18 5.00%, 9/01/18 5.00%, 4/01/25 5.00%, 7/01/25 5.00%, 10/01/25 5.00%, 10/01/35 5.31%, 5/01/37+ 5.50%, 6/01/22 5.50%, 11/01/25 5.50%, 2/01/34 5.50%, 1/01/35 5.50%, 10/01/35 5.50%, 6/01/36 5.50%, 11/01/36 6.00%, 10/01/33 6.00%, 11/01/34 6.00%, 10/01/35 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE U.S. GOVERNMENT AGENCIES—42.1%, continued FEDERAL NATIONAL MORTGAGE ASSOCIATION — 15.3%, continued 6.00%, 6/01/36 $ 468,876 $ 517,949 6.63%, 11/15/30 7.00%, 7/01/15 7.00%, 11/01/19 7.00%, 11/01/19 8.50%, 9/01/26 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.3% . 2.50%, 1/20/34+ 5.50%, 10/20/38 6.50%, 11/20/38 6.75%, 4/15/16 7.00%, 12/20/30 7.00%, 10/20/31 7.00%, 3/20/32 SMALL BUSINESS ADMINISTRATION — 0.2% 0.60%, 2/25/32+ 1.00%, 9/25/18+ U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT — 0.4% 1.80%, 8/01/14 FDIC GUARANTEED(c)— 2.1% Citibank NA, 1.75%, 12/28/12 TOTAL U.S. GOVERNMENT AGENCIES PRINCIPAL AMOUNT/ SHARES VALUE INVESTMENT COMPANY—1.2% MUTUAL FUND—1.2% Pax World High Yield Bond Fund, Individual Investor Class $ 3,934,590 SHORT TERM INVESTMENT—2.8% INVESTMENT COMPANY—2.8% JPMorgan U.S. Government Money Market Fund, Agency Shares $ 9,335,246 TOTAL INVESTMENTS (Cost* $313,433,928)—97.6% $ 329,286,171 Other assets in excess of liabilities — 2.4% NET ASSETS—100% $ 337,421,801 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Intermediate Income Fund March 31, 2012 (Unaudited) + Variable rate security. Rates presented are the rates in effect at March 31, 2012. (a) 144a security is restricted as to resale to institutional investors. These securities were deemed liquid under guidelines established by the Board of Trustees. At March 31, 2012, these securities were valued at $30,214,460 or 9.0% of net assets. (b) Represents affiliated restricted securityas to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.25% 12/2009 Everence Community Investment, Inc. 0.37% 12/2009 Everence Community Investment, Inc. 0.37% 12/2009 At March 31, 2012, these securities had an aggregate market value of $3,403,921, representing 1.0% of net assets. (c) Securities are guaranteed by the Federal Deposit Insurance Corporation (FDIC) under its Temporary Liquidity Guarantee Program (TLGP). Under this program, the FDIC guarantees, with the full faith and credit of the U.S. government, the payment of principal and interest. The expiration of the FDIC's guarantee is the earlier of the maturity date of the debt or June 30, 2012. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.1%. CIFG — CDC IXIS Financial Guaranty FDIC — Federal Deposit Insurance Corporation REMICS — Real Estate Mortgage Investment Conduits Rev. — Revenue XLCA — XL Capital Assurance, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Core Stock Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.4% AUTOMOBILES—0.7% Harley-Davidson, Inc $ 957,060 BEVERAGES—1.2% Coca-Cola Co CAPITAL MARKETS—8.6% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Charles Schwab Corp. Goldman Sachs Group, Inc. . Julius Baer Group Ltd.(Switzerland)(a) CHEMICALS—2.2% Air Products & Chemicals, Inc Ecolab, Inc. Potash Corp of Saskatchewan, Inc.(Canada) Praxair, Inc COMMERCIAL BANKS—5.1% Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—3.0% Iron Mountain, Inc. COMPUTERS & PERIPHERALS—0.4% Hewlett-Packard Co CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc CONSUMER FINANCE—5.0% American Express Co. CONTAINERS & PACKAGING—0.3% Sealed Air Corp. DISTRIBUTORS—0.4% Li & Fung Ltd.(Hong Kong) FAIR SHARES VALUE COMMON STOCKS—94.4%, continued DIVERSIFIED FINANCIAL SERVICES—0.4% CME Group, Inc $ 286,437 JPMorgan Chase & Co ENERGY EQUIPMENT & SERVICES—0.7% Transocean Ltd.(Switzerland) FOOD & STAPLES RETAILING—11.6% Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Walgreen Co. FOOD PRODUCTS—4.2% Kraft Foods, Inc., Class A Unilever NV - NY Registry Shares (Netherlands) HEALTH CARE EQUIPMENT & SUPPLIES—0.5% Baxter International, Inc. Becton Dickinson and Co. HEALTH CARE PROVIDERS & SERVICES—1.9% Express Scripts, Inc.(a) HOUSEHOLD DURABLES—0.2% Hunter Douglas NV(Netherlands) INSURANCE—9.2% ACE Ltd.(Switzerland) Alleghany Corp.(a) AON Corp.(a) Berkshire Hathaway, Inc., Class A(a) 24 Everest Re Group Ltd.(Bermuda) Loews Corp. Markel Corp.(a) Progressive Corp. INTERNET & CATALOG RETAIL—1.6% Expedia, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Core Stock Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.4%, continued INTERNET & CATALOG RETAIL—1.6%, continued Groupon, Inc.(a) $ 139,688 Liberty Interactive Corp., Series A(a) NetFlix, Inc.(a) TripAdvisor, Inc.(a) INTERNET SOFTWARE & SERVICES—5.8% Google, Inc., Class A(a) IT SERVICES—0.5% Visa, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.4% Agilent Technologies, Inc. MACHINERY—0.4% PACCAR, Inc. MARINE—1.2% China Shipping Development Co. Ltd., Class H(China) Kuehne + Nagel International AG(Switzerland) MEDIA—1.6% Grupo Televisa SAB, ADR(Mexico) Walt Disney Co. METALS & MINING—1.1% BHP Billiton plc(United Kingdom) Rio Tinto plc(United Kingdom) OIL, GAS & CONSUMABLE FUELS—6.9% Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc FAIR SHARES VALUE COMMON STOCKS—94.4%, continued OIL, GAS & CONSUMABLE FUELS—6.9%, continued OGX Petroleo e Gas Participacoes SA(Brazil)(a) 90,300 $ 747,945 PAPER & FOREST PRODUCTS—0.0% Sino-Forest Corp.(Canada)(a)(b) — PERSONAL PRODUCTS—0.1% Natura Cosmeticos SA(Brazil) PHARMACEUTICALS—8.5% Johnson & Johnson Merck & Co., Inc. Roche Holding AG(Switzerland) REAL ESTATE MANAGEMENT & DEVELOPMENT— 1.9% Brookfield Asset Management, Inc., Class A(Canada) Hang Lung Group Ltd.(Hong Kong) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.7% Intel Corp. Texas Instruments, Inc. SOFTWARE—2.0% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—3.2% Bed Bath & Beyond, Inc.(a) . CarMax, Inc.(a) Tiffany & Co. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Core Stock Fund March 31, 2012 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMON STOCKS—94.4%, continued TRANSPORTATION INFRASTRUCTURE—1.3% China Merchants Holdings International Co. Ltd.(Hong Kong) $ 1,941,220 WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, Series L, ADR(Mexico) TOTAL COMMON STOCKS CORPORATE NOTES—1.3% DEVELOPMENT AUTHORITIES—1.3% Everence Community Investment, Inc., 0.25%, 12/15/12+(c) $ 703,000 Everence Community Investment, Inc., 0.37%, 12/15/13+(c) Everence Community Investment, Inc., 0.37%, 12/15/14+(c) TOTAL CORPORATE NOTES TOTAL INVESTMENTS (Cost* $111,582,720)—95.7% $ 139,557,998 Other assets in excess of liabilities — 4.3% NET ASSETS—100% $ 145,841,957 + Variable rate security. Rates presented are the rates in effect at March 31, 2012. (a) Non-income producing securities. (b) Fair valued security. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Core Stock Fund March 31, 2012 (Unaudited) (c) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.25% 12/2009 Everence Community Investment, Inc. 0.37% 12/2009 Everence Community Investment, Inc. 0.37% 12/2009 At March 31, 2012, these securities had an aggregate market value of $1,828,994, representing 1.3% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt plc — Public Liability Company See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis International Fund March 31, 2012 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMON STOCK—0.0%** UNITED KINGDOM— 0.0%** ENERGY—0.0%** BP plc $ 7,570 SHORT TERM INVESTMENT—123.4% INVESTMENT COMPANY—123.4% JPMorgan U.S. Government Money Market Fund, Agency Shares $ 19,786,704 TOTAL INVESTMENTS (Cost* $19,793,099)—123.4% $ 19,794,274 Liabilities in excess of other assets — (23.4)% NET ASSETS—100% $ 16,035,399 * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.1%. plc — Public Liability Company See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9% ARGENTINA—0.1% COMMERCIAL BANKS—0.1% Banco Macro SA- ADR $ 12,786 BBVA Banco Frances SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.0%** Telecom Argentina SA- ADR AUSTRALIA—6.4% BANKS—0.1% Commonwealth Bank of Australia BIOTECHNOLOGY—0.1% CSL Ltd. CSL Ltd.- ADR CAPITAL MARKETS—0.1% Macquarie Group Ltd. Macquarie Group Ltd.- ADR CHEMICALS—0.5% Orica Ltd. COMMERCIAL BANKS—1.7% Australia & New Zealand Banking Group Ltd.- ADR National Australia Bank Ltd.- ADR Westpac Banking Corp.- ADR CONTAINERS & PACKAGING—0.1% Amcor Ltd. Amcor Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.2% Telstra Corp. Ltd.- ADR FOOD & STAPLES RETAILING—0.5% Woolworths Ltd. FAIR SHARES VALUE COMMON STOCKS—94.9%, continued AUSTRALIA—6.4%, continued INSURANCE—0.4% Suncorp Group Ltd. $ 401,575 METALS & MINING—2.0% Alumina Ltd.- ADR BHP Billiton Ltd.- ADR . Newcrest Mining Ltd.- ADR OIL, GAS & CONSUMABLE FUELS—0.7% Origin Energy Ltd. Woodside Petroleum Ltd. Woodside Petroleum Ltd.- ADR REAL ESTATE INVESTMENT TRUSTS (REITS)— 0.0%** Westfield Group REIT AUSTRIA—0.1% COMMERCIAL BANKS—0.1% Erste Group Bank AG Erste Group Bank AG- ADR BELGIUM—0.2% FOOD & STAPLES RETAILING—0.2% Delhaize Group SA- ADR BRAZIL—3.5% BANKS—0.3% Banco Bradesco SA- ADR CHEMICALS—0.1% Braskem SA- ADR COMMERCIAL BANKS—0.3% Banco do Brasil SA- ADR Itau Unibanco Holding SA- ADR ELECTRIC UTILITIES—0.6% Cia Energetica de Minas Gerais- ADR Cia Paranaense de Energia- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued BRAZIL—3.5%, continued ELECTRIC UTILITIES—0.6%, continued CPFL Energia SA- ADR 8,090 $ 244,722 FOOD & STAPLES RETAILING—0.2% Cia Brasileira de Distribuicao Grupo Pao de Acucar- ADR FOOD PRODUCTS—0.2% BRF - Brasil Foods SA- ADR METALS & MINING—0.6% Cia Siderurgica Nacional SA- ADR Gerdau SA- ADR Vale SA- ADR OIL, GAS & CONSUMABLE FUELS—1.0% OGX Petroleo e Gas Participacoes SA- ADR (a) Petroleo Brasileiro SA- ADR Ultrapar Participacoes SA- ADR WATER UTILITIES—0.2% Cia de Saneamento Basico do Estado de Sao Paulo- ADR CANADA—6.7% AUTO COMPONENTS—0.2% Magna International, Inc CHEMICALS—0.6% Agrium, Inc. Methanex Corp. Potash Corp of Saskatchewan, Inc. COMMERCIAL BANKS—1.5% Bank of Montreal Bank of Nova Scotia Canadian Imperial Bank of Commerce Royal Bank of Canada FAIR SHARES VALUE COMMON STOCKS—94.9%, continued CANADA—6.7%, continued COMMERCIAL BANKS—1.5%, continued Toronto-Dominion Bank 5,357 $ 455,077 COMMERCIAL SERVICES & SUPPLIES—0.0%** Progressive Waste Solutions Ltd. HOTELS, RESTAURANTS & LEISURE—0.2% Tim Hortons, Inc. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% TransAlta Corp. INSURANCE—0.3% Manulife Financial Corp. Sun Life Financial, Inc. MATERIALS—0.0%** Agnico-Eagle Mines Ltd MEDIA—0.1% Shaw Communications, Inc., Class B METALS & MINING—0.8% Barrick Gold Corp Eldorado Gold Corp. Kinross Gold Corp. Taseko Mines Ltd. (a) Teck Resources Ltd., Class B Thompson Creek Metals Co., Inc. (a) OIL, GAS & CONSUMABLE FUELS—1.9% Advantage Oil & Gas Ltd. (a) Canadian Natural Resources Ltd. Cenovus Energy, Inc. Enbridge, Inc. Encana Corp. Nexen, Inc. Penn West Petroleum Ltd. Suncor Energy, Inc. Talisman Energy, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued CANADA—6.7%, continued REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.3% Brookfield Asset Management, Inc., Class A $ 364,854 ROAD & RAIL—0.6% Canadian National Railway Co. Canadian Pacific Railway Ltd. CHILE—0.7% AIRLINES—0.2% Lan Airlines SA- ADR BEVERAGES—0.1% Embotelladora Andina SA, Class B- ADR CHEMICALS—0.3% Sociedad Quimica y Minera de Chile SA- ADR COMMERCIAL BANKS—0.1% Corpbanca- ADR CHINA—1.8% AIRLINES—0.2% China Eastern Airlines Corp. Ltd.- ADR (a) China Southern Airlines Co. Ltd.- ADR (a) CHEMICALS—0.1% Sinopec Shanghai Petrochemical Co. Ltd.- ADR COMMERCIAL BANKS—0.2% China Construction Bank Corp.- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued CHINA—1.8%, continued DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% China Telecom Corp. Ltd.- ADR $ 292,727 INSURANCE—0.5% China Life Insurance Co. Ltd.- ADR INTERNET SOFTWARE & SERVICES—0.4% Tencent Holdings Ltd.- ADR ROAD & RAIL—0.1% Guangshen Railway Co. Ltd.- ADR COLOMBIA—0.7% COMMERCIAL BANKS—0.3% BanColombia SA- ADR OIL, GAS & CONSUMABLE FUELS—0.4% Ecopetrol SA- ADR DENMARK—0.8% COMMERCIAL BANKS—0.1% Danske Bank A/S (a) Danske Bank A/S- ADR (a) PHARMACEUTICALS—0.7% Novo Nordisk A/S- ADR . FINLAND—0.3% COMMUNICATIONS EQUIPMENT—0.2% Nokia OYJ- ADR PAPER & FOREST PRODUCTS—0.1% Stora Enso OYJ- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued FRANCE—5.6% AUTO COMPONENTS—0.5% Cie Generale des Etablissements Michelin- ADR $ 369,173 Cie Generale des Etablissements Michelin, Class B Valeo SA- ADR CAPITAL GOODS—0.4% Cie de Saint-Gobain COMMERCIAL BANKS—0.5% BNP Paribas SA- ADR Credit Agricole SA Societe Generale SA- ADR CONSTRUCTION & ENGINEERING—0.2% Bouygues SA Vinci SA- ADR CONSTRUCTION MATERIALS—0.1% Lafarge SA Lafarge SA- ADR DIVERSIFIED FINANCIAL SERVICES—0.0%** Credit Agricole SA- ADR . DIVERSIFIED TELECOMMUNICATION SERVICES— 0.4% France Telecom SA- ADR . Vivendi SA ELECTRICAL EQUIPMENT—0.3% Schneider Electric SA Schneider Electric SA- ADR ENERGY EQUIPMENT & SERVICES—0.7% Cie Generale de Geophysique - Veritas- ADR (a) Technip SA- ADR FOOD & STAPLES RETAILING—0.2% Carrefour SA- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued FRANCE—5.6%, continued FOOD PRODUCTS—0.7% Danone SA- ADR $ 789,703 HEALTH CARE EQUIPMENT & SUPPLIES—0.3% Cie Generale d'Optique Essilor International SA INSURANCE—0.3% AXA SA- ADR MEDIA—0.1% Publicis Groupe SA- ADR MULTI-UTILITIES—0.4% GDF Suez- ADR Veolia Environnement SA- ADR PERSONAL PRODUCTS—0.3% L'Oreal SA L'Oreal SA- ADR SOFTWARE—0.2% Dassault Systemes SA- ADR GERMANY—6.2% AIR FREIGHT & LOGISTICS—0.1% Deutsche Post AG AIRLINES—0.1% Deutsche Lufthansa AG- ADR AUTOMOBILES—0.4% Bayerische Motoren Werke AG- ADR CAPITAL MARKETS—0.5% Deutsche Bank AG CHEMICALS—0.9% BASF SE- ADR CONSUMER DURABLES & APPAREL—0.1% Adidas AG See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued GERMANY—6.2%, continued DIVERSIFIED FINANCIALS—0.2% Deutsche Boerse AG $ 194,570 Deutsche Boerse AG- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% Deutsche Telekom AG- ADR HEALTH CARE PROVIDERS & SERVICES—0.5% Fresenius Medical Care AG & Co. KGaA- ADR . INSURANCE—0.8% Allianz SE- ADR Muenchener Rueckversicherungs AG- ADR Muenchener Rueckversicherungs Gesellschaft AG MACHINERY—0.2% MAN SE MAN SE- ADR MULTI-UTILITIES—0.2% RWE AG- ADR PHARMACEUTICALS—0.5% Bayer AG- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% Infineon Technologies AG- ADR SOFTWARE—0.7% SAP AG- ADR TEXTILES, APPAREL & LUXURY GOODS—0.5% Adidas AG- ADR Puma SE FAIR SHARES VALUE COMMON STOCKS—94.9%, continued GERMANY—6.2%, continued TRUCKING—0.1% Deutsche Post AG- ADR . $ 76,230 GREECE—0.1% BEVERAGES—0.1% Coca Cola Hellenic Bottling Co. SA- ADR (a) HONG KONG—3.3% COMMERCIAL BANKS—0.2% BOC Hong Kong Holdings Ltd. BOC Hong Kong Holdings Ltd.- ADR Hang Seng Bank Ltd. DISTRIBUTORS—0.1% Li & Fung Ltd. Li & Fung Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% China Unicom Hong Kong Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.2% Jardine Matheson Holdings Ltd. Jardine Matheson Holdings Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT— 1.5% Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. . Sun Hung Kai Properties Ltd. Sun Hung Kai Properties Ltd.- ADR Swire Pacific Ltd., Series A Swire Pacific Ltd., Series A- ADR Swire Properties Ltd. (a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued HONG KONG—3.3%, continued REAL ESTATE MANAGEMENT & DEVELOPMENT— 1.5%, continued Wharf Holdings Ltd. $ 874,916 SPECIALTY RETAIL—0.0%** Esprit Holdings Ltd. Esprit Holdings Ltd.- ADR TELECOMMUNICATION SERVICES—1.0% China Mobile Ltd.- ADR HUNGARY—0.1% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.1% Magyar Telekom Telecommunications plc- ADR INDIA—1.6% BANKS—0.3% ICICI Bank Ltd.- ADR COMMERCIAL BANKS—0.4% HDFC Bank Ltd.- ADR IT SERVICES—0.5% Infosys Ltd.- ADR Wipro Ltd.- ADR METALS & MINING—0.2% Sterlite Industries India Ltd.- ADR PHARMACEUTICALS—0.2% Dr. Reddy's Laboratories Ltd.- ADR INDONESIA—0.8% COMMERCIAL BANKS—0.3% PT Bank Mandiri- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued INDONESIA—0.8%, continued DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% Telekomunikasi Indonesia Persero Tbk PT- ADR . $ 351,083 MACHINERY—0.2% United Tractors Tbk PT- ADR IRELAND—1.5% COMMERCIAL SERVICES & SUPPLIES—0.5% Experian plc Experian plc- ADR CONSTRUCTION MATERIALS—0.1% CRH plc- ADR MEDIA—0.4% WPP plc- ADR PHARMACEUTICALS—0.5% Elan Corp. plc- ADR (a) Shire plc- ADR ISRAEL—0.7% PHARMACEUTICALS—0.4% Teva Pharmaceutical Industries Ltd.- ADR SOFTWARE—0.2% Check Point Software Technologies Ltd. (a) WIRELESS TELECOMMUNICATION SERVICES—0.1% Partner Communications Co. Ltd.- ADR ITALY—1.3% BANKS—0.1% UniCredit SpA COMMERCIAL BANKS—0.1% Intesa Sanpaolo SpA See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued ITALY—1.3%, continued COMMERCIAL BANKS—0.1%, continued Intesa Sanpaolo SpA- ADR $ 49,730 ELECTRIC UTILITIES—0.0%** Enel SpA INSURANCE—0.2% Assicurazioni Generali SpA OIL, GAS & CONSUMABLE FUELS—0.6% ENI SpA- ADR TEXTILES, APPAREL & LUXURY GOODS—0.2% Luxottica Group SpA- ADR TRANSPORTATION INFRASTRUCTURE—0.1% Atlantia SpA JAPAN—13.9% AUTO COMPONENTS—0.4% Bridgestone Corp. Bridgestone Corp.- ADR Denso Corp. Denso Corp.- ADR AUTOMOBILES—2.4% Honda Motor Co. Ltd.- ADR Nissan Motor Co. Ltd.- ADR Toyota Motor Corp.- ADR BUILDING PRODUCTS—0.2% Asahi Glass Co. Ltd. Asahi Glass Co. Ltd.- ADR CAPITAL GOODS—0.2% Makita Corp. Makita Corp.- ADR CAPITAL MARKETS—0.4% Daiwa Securities Group, Inc. FAIR SHARES VALUE COMMON STOCKS—94.9%, continued JAPAN—13.9%, continued CAPITAL MARKETS—0.4%, continued Daiwa Securities Group, Inc.- ADR Nomura Holdings, Inc.- ADR CHEMICALS—0.3% Nitto Denko Corp. Nitto Denko Corp.- ADR . Shin-Etsu Chemical Co. Ltd. Sumitomo Chemical Co. Ltd. Toray Industries, Inc. COMMERCIAL BANKS—1.6% Mitsubishi UFJ Financial Group, Inc.- ADR Mizuho Financial Group, Inc.- ADR Sumitomo Mitsui Financial Group, Inc.- ADR Sumitomo Mitsui Trust Holdings, Inc. Sumitomo Mitsui Trust Holdings, Inc.- ADR COMMERCIAL SERVICES & SUPPLIES—0.4% Dai Nippon Printing Co. Ltd. Dai Nippon Printing Co. Ltd.- ADR 37 COMPUTERS & PERIPHERALS—0.1% Fujitsu Ltd. Fujitsu Ltd.- ADR Seiko Epson Corp. Seiko Epson Corp.- ADR . CONSTRUCTION & ENGINEERING—0.1% JGC Corp. Obayashi Corp. DIVERSIFIED FINANCIAL SERVICES—0.2% ORIX Corp. ORIX Corp.- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued JAPAN—13.9%, continued DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3%, continued Nippon Telegraph & Telephone Corp.- ADR . $ 317,359 ELECTRIC UTILITIES—0.0%** Chubu Electric Power Co., Inc. Tohoku Electric Power Co., Inc. Tokyo Electric Power Co., Inc. (a) ELECTRICAL EQUIPMENT—0.3% Nidec Corp.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% FUJIFILM Holdings Corp.- ADR Hoya Corp. Hoya Corp.- ADR Kyocera Corp. Kyocera Corp.- ADR Murata Manufacturing Co. Ltd. HEALTH CARE EQUIPMENT & SUPPLIES—0.0%** Terumo Corp. HOUSEHOLD DURABLES—1.1% Panasonic Corp.- ADR Sekisui House Ltd Sekisui House Ltd.- ADR . Sharp Corp. Sharp Corp.- ADR Sony Corp.- ADR INSURANCE—0.4% MS&AD Insurance Group Holdings- ADR Tokio Marine Holdings, Inc.- ADR INTEGRATED TELECOMMUNICATION SERVICES— 0.2% KDDI Corp.- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued JAPAN—13.9%, continued MACHINERY—0.9% FANUC Corp.- ADR 596,161 Kubota Corp.- ADR SMC Corp. MARINE—0.0%** Nippon Yusen KK- ADR . METALS & MINING—0.1% Nippon Steel Corp Sumitomo Metal Mining Co. Ltd. OFFICE ELECTRONICS—0.5% Canon, Inc.- ADR PERSONAL PRODUCTS—0.5% Kao Corp.- ADR Shiseido Co. Ltd.- ADR PHARMACEUTICALS—0.5% Astellas Pharma, Inc. Astellas Pharma, Inc.- ADR Daiichi Sankyo Co. Ltd. Takeda Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.5% Daiwa House Industry Co. Ltd.- ADR Mitsubishi Estate Co. Ltd. Mitsubishi Estate Co. Ltd.- ADR Mitsui Fudosan Co. Ltd. Sumitomo Realty & Development Co. Ltd. ROAD & RAIL—0.5% Central Japan Railway Co. 5 East Japan Railway Co. East Japan Railway Co.- ADR Keikyu Corp. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued JAPAN—13.9%, continued SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% Advantest Corp.- ADR $ 5,178 Rohm Co. Ltd.- ADR SOFTWARE—0.2% Nintendo Co. Ltd.- ADR TECHNOLOGY HARDWARE & EQUIPMENT—0.0%** TDK Corp. TDK Corp.- ADR TEXTILES, APPAREL & LUXURY GOODS—0.2% Wacoal Holdings Corp.- ADR TRADING COMPANIES & DISTRIBUTORS—0.3% Mitsui & Co. Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.5% NTT DoCoMo, Inc.- ADR . Softbank Corp. JERSEY—0.3% METALS & MINING—0.3% Randgold Resources Ltd.- ADR MEXICO—1.4% BEVERAGES—0.3% Coca-Cola Femsa SAB de CV- ADR CONSTRUCTION & ENGINEERING—0.1% Empresas ICA SAB de CV- ADR (a) CONSTRUCTION MATERIALS—0.1% Cemex SAB de CV- ADR (a) FOOD & STAPLES RETAILING—0.3% Wal-Mart de Mexico SAB de CV- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued MEXICO—1.4%, continued MEDIA—0.2% Grupo Televisa SAB- ADR $ 233,588 TRANSPORTATION INFRASTRUCTURE—0.1% Grupo Aeroportuario del Pacifico SAB de CV- ADR WIRELESS TELECOMMUNICATION SERVICES—0.3% America Movil SAB de CV, Series L- ADR NETHERLANDS—4.3% AIR FREIGHT & LOGISTICS—0.0%** PostNL NV PostNL NV- ADR TNT Express NV TNT Express NV- ADR CHEMICALS—0.2% Akzo Nobel NV- ADR DIVERSIFIED FINANCIAL SERVICES—0.3% ING Groep NV- ADR (a) . FOOD & STAPLES RETAILING—0.2% Koninklijke Ahold NV- ADR FOOD PRODUCTS—0.7% Unilever NV - NY Registry Shares INDUSTRIAL CONGLOMERATES—0.3% Koninklijke Philips Electronics NV INSURANCE—0.2% Aegon NV (a) LIFE SCIENCES TOOLS & SERVICES—0.2% QIAGEN NV (a) MEDIA—0.1% Wolters Kluwer NV See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued NETHERLANDS—4.3%, continued MEDIA—0.1%, continued Wolters Kluwer NV- ADR $ 137,936 OIL, GAS & CONSUMABLE FUELS—1.8% Royal Dutch Shell plc, Class A- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.3% ASML Holding NV - NY Registry Shares NORWAY—1.3% CHEMICALS—0.3% Yara International ASA- ADR METALS & MINING—0.1% Norsk Hydro ASA Norsk Hydro ASA- ADR . OIL, GAS & CONSUMABLE FUELS—0.9% Statoil ASA- ADR PERU—0.2% METALS & MINING—0.2% Cia de Minas Buenaventura SA- ADR . PORTUGAL—0.2% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.1% Portugal Telecom SGPS SA- ADR ELECTRIC UTILITIES—0.1% EDP - Energias de Portugal SA RUSSIA—0.6% WIRELESS TELECOMMUNICATION SERVICES—0.6% Mobile Telesystems OJSC- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued SINGAPORE—2.0% BANKS—0.1% DBS Group Holdings Ltd. 6,656 $ 75,082 COMMERCIAL BANKS—1.2% DBS Group Holdings Ltd.- ADR United Overseas Bank Ltd. United Overseas Bank Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% Singapore Telecommunications Ltd. Singapore Telecommunications Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.4% Keppel Corp. Ltd.- ADR . SOUTH AFRICA—1.7% COMMERCIAL BANKS—0.2% Standard Bank Group Ltd.- ADR METALS & MINING—0.7% AngloGold Ashanti Ltd.- ADR Gold Fields Ltd.- ADR Harmony Gold Mining Co. Ltd.- ADR Impala Platinum Holdings Ltd.- ADR OIL, GAS & CONSUMABLE FUELS—0.6% Sasol Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.2% MTN Group Ltd.- ADR SOUTH KOREA—2.7% COMMERCIAL BANKS—1.2% KB Financial Group, Inc.- ADR See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued SOUTH KOREA—2.7%, continued COMMERCIAL BANKS—1.2%, continued Shinhan Financial Group Co. Ltd.- ADR $ 518,035 Woori Finance Holdings Co. Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.3% KT Corp.- ADR (a) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.2% LG Display Co. Ltd.- ADR (a) METALS & MINING—0.6% POSCO- ADR WIRELESS TELECOMMUNICATION SERVICES—0.4% SK Telecom Co. Ltd.- ADR SPAIN—2.0% COMMERCIAL BANKS—0.8% Banco Bilbao Vizcaya Argentaria SA- ADR Banco Santander SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES— 0.4% Telefonica SA- ADR ELECTRIC UTILITIES—0.2% Iberdrola SA- ADR METALS & MINING—0.1% Acerinox SA OIL, GAS & CONSUMABLE FUELS—0.3% Repsol YPF SA- ADR RETAILING—0.2% Inditex SA FAIR SHARES VALUE COMMON STOCKS—94.9%, continued SWEDEN—1.4% COMMUNICATIONS EQUIPMENT—0.4% Telefonaktiebolaget LM Ericsson- ADR $ 471,177 MACHINERY—0.6% Atlas Copco AB- ADR Atlas Copco AB, Class A . Sandvik AB Sandvik AB- ADR PAPER & FOREST PRODUCTS—0.1% Svenska Cellulosa AB, Class B RETAILING—0.0%** Hennes & Mauritz AB (H&M), Class B SPECIALTY RETAIL—0.3% Hennes & Mauritz AB- ADR SWITZERLAND—6.0% CAPITAL MARKETS—1.2% Credit Suisse Group AG- ADR Julius Baer Group Ltd. (a). UBS AG (a) CHEMICALS—0.8% Syngenta AG- ADR (a) COMPUTERS & PERIPHERALS—0.1% Logitech International SA (a) DIVERSIFIED TELECOMMUNICATION SERVICES— 0.2% Swisscom AG- ADR ELECTRICAL EQUIPMENT—0.7% ABB Ltd.- ADR (a) INSURANCE—0.6% Swiss Re AG (a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued SWITZERLAND—6.0%, continued INSURANCE—0.6%, continued Zurich Financial Services AG- ADR (a) $ 511,811 METALS & MINING—0.3% Xstrata plc- ADR PHARMACEUTICALS—1.9% Novartis AG- ADR Roche Holding AG- ADR . PROFESSIONAL SERVICES—0.0%** Adecco SA (a) TRADING COMPANIES & DISTRIBUTORS—0.2% Wolseley plc Wolseley plc- ADR TAIWAN—2.2% DIVERSIFIED TELECOMMUNICATION SERVICES— 0.0%** Chunghwa Telecom Co. Ltd.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.2% AU Optronics Corp.- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.0% Advanced Semiconductor Engineering, Inc.- ADR . Siliconware Precision Industries Co.- ADR Taiwan Semiconductor Manufacturing Co. Ltd.- ADR United Microelectronics Corp.- ADR TURKEY—0.2% COMMERCIAL BANKS—0.2% Turkiye Garanti Bankasi AS- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued UNITED KINGDOM— 11.3% CAPITAL MARKETS—0.0%** Man Group plc $ 8,495 Man Group plc- ADR COMMERCIAL BANKS—1.6% Barclays plc- ADR HSBC Holdings plc- ADR Lloyds Banking Group plc- ADR (a) DIVERSIFIED TELECOMMUNICATION SERVICES— 0.2% BT Group plc- ADR ELECTRIC UTILITIES—0.2% SSE plc- ADR ENERGY EQUIPMENT & SERVICES—0.1% Subsea 7 SA- ADR (a) FOOD & STAPLES RETAILING—0.3% J Sainsbury plc J Sainsbury plc- ADR WM Morrison Supermarkets plc HEALTH CARE EQUIPMENT & SUPPLIES—0.3% Smith & Nephew plc- ADR HOTELS, RESTAURANTS & LEISURE—0.3% Carnival plc- ADR Compass Group plc- ADR HOUSEHOLD PRODUCTS—0.2% Reckitt Benckiser Group plc Reckitt Benckiser Group plc- ADR INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.1% International Power plc See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—94.9%, continued UNITED KINGDOM— 11.3%, continued INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.1%, continued International Power plc- ADR INSURANCE—0.5% Aviva plc Prudential plc- ADR MATERIALS—0.1% Antofagasta plc MEDIA—0.8% British Sky Broadcasting Group plc British Sky Broadcasting Group plc- ADR Pearson plc- ADR Reed Elsevier plc- ADR METALS & MINING—1.1% Antofagasta plc- ADR Rio Tinto plc- ADR MULTILINE RETAIL—0.1% Marks & Spencer Group plc- ADR MULTI-UTILITIES—0.9% Centrica plc Centrica plc- ADR National Grid plc- ADR United Utilities Group plc- ADR OIL, GAS & CONSUMABLE FUELS—2.0% BG Group plc- ADR BP plc- ADR Tullow Oil plc Tullow Oil plc- ADR PHARMACEUTICALS—1.4% AstraZeneca plc- ADR GlaxoSmithKline plc- ADR FAIR SHARES VALUE COMMON STOCKS—94.9%, continued UNITED KINGDOM— 11.3%, continued SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.2% ARM Holdings plc- ADR 9,810 $ 277,525 SOFTWARE—0.1% Sage Group plc Sage Group plc- ADR SPECIALTY RETAIL—0.1% Kingfisher plc- ADR WIRELESS TELECOMMUNICATION SERVICES—0.7% Vodafone Group plc- ADR UNITED STATES—0.7% HEALTH CARE TECHNOLOGY—0.1% SXC Health Solutions Corp. (a) MEDIA—0.1% Thomson Reuters Corp. METALS & MINING—0.3% Sims Metal Management Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.2% Brookfield Office Properties, Inc. TOTAL COMMON STOCKS See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) PRINCIPAL FAIR AMOUNT VALUE CORPORATE NOTES—0.7% DEVELOPMENT AUTHORITIES—0.7% Everence Community Investment, Inc., 0.25%, 12/15/12+(b) $ 343,000 Everence Community Investment, Inc., 0.37%, 12/15/13+(b) Everence Community Investment, Inc., 0.37%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—2.6% INVESTMENT COMPANY—2.6% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $114,244,381)—98.2% $ 112,112,392 Other assets in excess of liabilities — 1.8% NET ASSETS—100% $ 114,194,789 + Variable rate security. Rates presented are the rates in effect at March 31,2012 (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.25% 3/2012 Everence Community Investment, Inc. 0.37% 3/2012 Everence Community Investment, Inc. 0.37% 3/2012 At March 31, 2012, these securities had an aggregate market value of $852,186, representing 0.7% of net assets. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.1%. ADR — American Depositary Receipt See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis International Index Fund March 31, 2012 (Unaudited) plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Value Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5% AIRLINES—0.5% Delta Air Lines, Inc.(a) $ 106,830 Southwest Airlines Co. United Continental Holdings, Inc.(a) AUTO COMPONENTS—0.3% Autoliv, Inc. Lear Corp. AUTOMOBILES—0.4% General Motors Co.(a) BEVERAGES—0.4% Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc. BIOTECHNOLOGY—0.4% Amgen, Inc. BUILDING PRODUCTS—0.1% Masco Corp. CAPITAL MARKETS—3.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Raymond James Financial, Inc. State Street Corp. CHEMICALS—2.2% Air Products & Chemicals, Inc. Airgas, Inc. Ashland, Inc. CF Industries Holdings, Inc . E.I. du Pont de Nemours & Co. FAIR SHARES VALUE COMMON STOCKS—98.5%, continued CHEMICALS—2.2%, continued Huntsman Corp. $ 43,305 International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A COMMERCIAL BANKS—7.0% BB&T Corp. CIT Group, Inc.(a) Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. . Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc Regions Financial Corp. SunTrust Banks, Inc U.S. Bancorp Wells Fargo & Co. Zions Bancorp COMMERCIAL SERVICES & SUPPLIES—0.7% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc COMMUNICATIONS EQUIPMENT—0.4% Motorola Mobility Holdings, Inc.(a) 1 39 Motorola Solutions, Inc. COMPUTERS & PERIPHERALS—1.7% Dell, Inc.(a) Hewlett-Packard Co. SanDisk Corp.(a) Seagate Technology plc Western Digital Corp.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued CONSTRUCTION MATERIALS—0.2% Vulcan Materials Co. 2,061 $ 88,066 CONSUMER FINANCE—1.1% Capital One Financial Corp. Discover Financial Services SLM Corp. CONTAINERS & PACKAGING—0.4% Bemis Co., Inc. Owens-Illinois, Inc.(a) DISTRIBUTORS—0.2% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES—0.1% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES—7.9% Bank of America Corp Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. Moody's Corp NASDAQ OMX Group, Inc.(a) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES— 6.5% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc Windstream Corp ELECTRIC UTILITIES—3.1% Duke Energy Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc PPL Corp. FAIR SHARES VALUE COMMON STOCKS—98.5%, continued ELECTRIC UTILITIES—3.1%, continued Progress Energy, Inc. $ 123,215 Southern Co. ELECTRICAL EQUIPMENT—0.3% Cooper Industries plc ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.1% Arrow Electronics, Inc.(a) Corning, Inc. Flextronics International Ltd.(a) TE Connectivity Ltd ENERGY EQUIPMENT & SERVICES—0.3% Nabors Industries Ltd.(a) Noble Corp.(a) Patterson-UTI Energy, Inc. FOOD & STAPLES RETAILING—1.2% CVS Caremark Corp. Safeway, Inc FOOD PRODUCTS—2.6% ConAgra Foods, Inc. H.J. Heinz Co. Hormel Foods Corp. J. M. Smucker Co Kraft Foods, Inc., Class A McCormick & Co., Inc. Ralcorp Holdings, Inc.(a) Tyson Foods, Inc., Class A GAS UTILITIES—0.1% National Fuel Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES—1.9% Boston Scientific Corp.(a) CareFusion Corp.(a) Covidien plc Hologic, Inc.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued HEALTH CARE EQUIPMENT & SUPPLIES—1.9%, continued Medtronic, Inc. 10,970 $ 429,914 HEALTH CARE PROVIDERS & SERVICES—1.9% Aetna, Inc Cardinal Health, Inc Cigna Corp Coventry Health Care, Inc. Humana, Inc WellPoint, Inc. HOTELS, RESTAURANTS & LEISURE—0.7% Carnival Corp Darden Restaurants, Inc Hyatt Hotels Corp., Class A(a) Wyndham Worldwide Corp . HOUSEHOLD DURABLES—0.8% D.R. Horton, Inc. Leggett & Platt, Inc. Mohawk Industries, Inc.(a) Newell Rubbermaid, Inc. Toll Brothers, Inc.(a) Whirlpool Corp. HOUSEHOLD PRODUCTS—3.8% Church & Dwight Co., Inc Procter & Gamble Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.1% NRG Energy, Inc.(a) INSURANCE—8.5% ACE Ltd Aflac, Inc. Alleghany Corp.(a) Allstate Corp. American International Group, Inc.(a) AON Corp.(a) Assurant, Inc. FAIR SHARES VALUE COMMON STOCKS—98.5%, continued INSURANCE—8.5%, continued Assured Guaranty Ltd. $ 28,497 Berkshire Hathaway, Inc., Class B(a) Chubb Corp. Cincinnati Financial Corp. Everest Re Group Ltd. Fidelity National Financial, Inc., Class A Genworth Financial, Inc., Class A(a) Hartford Financial Services Group, Inc Lincoln National Corp. Loews Corp. Markel Corp.(a) Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. RenaissanceRe Holdings Ltd. . Torchmark Corp. Travelers Cos., Inc. Unum Group White Mountains Insurance Group Ltd. Willis Group Holdings plc XL Group plc INTERNET & CATALOG RETAIL—0.3% Liberty Interactive Corp., Series A(a) INTERNET SOFTWARE & SERVICES—0.2% Yahoo!, Inc.(a) IT SERVICES—0.3% Fidelity National Information Services, Inc. Paychex, Inc. LEISURE EQUIPMENT & PRODUCTS—0.4% Hasbro, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued LEISURE EQUIPMENT & PRODUCTS—0.4%, continued Mattel, Inc. $ 125,754 MACHINERY—1.7% Dover Corp. Illinois Tool Works, Inc Ingersoll-Rand plc Parker Hannifin Corp Stanley Black & Decker, Inc. . MEDIA—1.9% DISH Network Corp., Class A Time Warner, Inc Walt Disney Co. METALS & MINING—0.8% Cliffs Natural Resources, Inc Nucor Corp. Reliance Steel & Aluminum Co. Steel Dynamics, Inc. United States Steel Corp. MULTILINE RETAIL—0.7% J.C. Penney Co., Inc Macy's, Inc. Nordstrom, Inc. MULTI-UTILITIES—2.5% Alliant Energy Corp CenterPoint Energy, Inc CMS Energy Corp. Consolidated Edison, Inc. DTE Energy Co. MDU Resources Group, Inc. . NiSource, Inc. OGE Energy Corp. SCANA Corp Sempra Energy Wisconsin Energy Corp FAIR SHARES VALUE COMMON STOCKS—98.5%, continued OFFICE ELECTRONICS—0.2% Xerox Corp $ 126,056 OIL, GAS & CONSUMABLE FUELS—6.3% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Cimarex Energy Co. ConocoPhillips Devon Energy Corp. Energen Corp. Hess Corp. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.(a) Noble Energy, Inc. Spectra Energy Corp. PAPER & FOREST PRODUCTS—0.5% International Paper Co. MeadWestvaco Corp. PHARMACEUTICALS—9.7% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(a) Johnson & Johnson Merck & Co., Inc. Watson Pharmaceuticals, Inc.(a) REAL ESTATE INVESTMENT TRUSTS (REITS)—4.2% American Capital Agency Corp. Annaly Capital Management, Inc. AvalonBay Communities, Inc. Equity Residential Federal Realty Investment Trust HCP, Inc Health Care REIT, Inc. Host Hotels & Resorts, Inc. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.5%, continued REAL ESTATE INVESTMENT TRUSTS (REITS)—4.2%, continued Kimco Realty Corp. $ 100,345 Liberty Property Trust Macerich Co Plum Creek Timber Co., Inc. . ProLogis, Inc. Rayonier, Inc. Regency Centers Corp. SL Green Realty Corp. UDR, Inc. Vornado Realty Trust Weingarten Realty Investors . SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.2% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. Maxim Integrated Products, Inc Microchip Technology, Inc. Micron Technology, Inc.(a) Texas Instruments, Inc SOFTWARE—1.8% Microsoft Corp Synopsys, Inc.(a) SPECIALTY RETAIL—1.3% Best Buy Co., Inc GameStop Corp., Class A Home Depot, Inc. Orchard Supply Hardware Stores Corp., Class A(a) 39 Staples, Inc THRIFTS & MORTGAGE FINANCE—0.2% New York Community Bancorp, Inc. People's United Financial, Inc PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMON STOCKS—98.5%, continued WATER UTILITIES—0.3% American Water Works Co., Inc. $ 69,966 Aqua America, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.2% Sprint Nextel Corp.(a) TOTAL COMMON STOCKS . PREFERRED STOCK—0.0%** SPECIALTY RETAIL—0.0%** Orchard Supply Hardware Stores Corp., Perpetual, Series A - Zero Coupon (a) 39 81 TOTAL PREFERRED STOCKS 81 CORPORATE NOTES—1.1% DEVELOPMENT AUTHORITIES—1.1% Everence Community Investment, Inc., 0.25%, 12/15/12+(b) $ 175,000 Everence Community Investment, Inc., 0.37%, 12/15/13+(b) Everence Community Investment, Inc., 0.37%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.3% INVESTMENT COMPANY—0.3% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $44,111,908)—99.9% $ 51,761,411 Other assets in excess of liabilities — 0.1% NET ASSETS—100% $ 51,809,497 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Value Index Fund March 31, 2012 (Unaudited) + Variable rate security. Rates presented are the rates in effect at March 31, 2012. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.25% 12/2009 Everence Community Investment, Inc. 0.37% 12/2009 Everence Community Investment, Inc. 0.37% 12/2009 At March 31, 2012, these securities had an aggregate market value of $558,207, representing 1.1% of net assets. * Represents cost for financial reporting purposes. ** Amount rounds to less than 0.1%. plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Growth Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1% AIR FREIGHT & LOGISTICS—1.8% C. H. Robinson Worldwide, Inc $ 91,555 Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AUTO COMPONENTS—0.7% BorgWarner, Inc.(a) Goodyear Tire & Rubber Co.(a) Johnson Controls, Inc. AUTOMOBILES—0.9% Ford Motor Co. Harley-Davidson, Inc BEVERAGES—4.2% Coca-Cola Co Monster Beverage Corp.(a) PepsiCo, Inc. BIOTECHNOLOGY—2.7% Alexion Pharmaceuticals, Inc.(a) Amgen, Inc. Biogen Idec, Inc.(a) Celgene Corp.(a) Gilead Sciences, Inc.(a) Vertex Pharmaceuticals, Inc.(a) CAPITAL MARKETS—1.4% Affiliated Managers Group, Inc.(a) Charles Schwab Corp. Franklin Resources, Inc. Northern Trust Corp. SEI Investments Co. T. Rowe Price Group, Inc. FAIR SHARES VALUE COMMON STOCKS—99.1%, continued CAPITAL MARKETS—1.4%, continued TD Ameritrade Holding Corp. $ 25,899 CHEMICALS—1.4% Air Products & Chemicals, Inc. CF Industries Holdings, Inc. Ecolab, Inc. Praxair, Inc. Sigma-Aldrich Corp COMMERCIAL SERVICES & SUPPLIES—0.4% Copart, Inc.(a) Iron Mountain, Inc. Stericycle, Inc.(a) COMMUNICATIONS EQUIPMENT—4.5% Acme Packet, Inc.(a) Cisco Systems, Inc. F5 Networks, Inc.(a) Juniper Networks, Inc.(a) Motorola Mobility Holdings, Inc.(a) QUALCOMM, Inc Riverbed Technology, Inc.(a) . COMPUTERS & PERIPHERALS—10.7% Apple, Inc.(a) Dell, Inc.(a) EMC Corp.(a) NetApp, Inc.(a) SanDisk Corp.(a) CONSTRUCTION & ENGINEERING—0.2% Fluor Corp. CONSUMER FINANCE—1.2% American Express Co CONTAINERS & PACKAGING—0.1% Crown Holdings, Inc.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued DIVERSIFIED CONSUMER SERVICES—0.2% Apollo Group, Inc., Class A(a) 871 $ 33,655 ITT Educational Services, Inc.(a) Weight Watchers International, Inc. DIVERSIFIED FINANCIAL SERVICES—0.2% IntercontinentalExchange, Inc.(a) Moody's Corp ELECTRICAL EQUIPMENT—1.4% AMETEK, Inc. Emerson Electric Co. Rockwell Automation, Inc Roper Industries, Inc. Sensata Technologies Holding NV(a) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Amphenol Corp., Class A Trimble Navigation Ltd.(a) ENERGY EQUIPMENT & SERVICES—1.6% Cameron International Corp.(a) Diamond Offshore Drilling, Inc FMC Technologies, Inc.(a) Helmerich & Payne, Inc. National Oilwell Varco, Inc . Noble Corp.(a) Weatherford International Ltd.(a) FOOD & STAPLES RETAILING—3.5% Costco Wholesale Corp. Kroger Co. Walgreen Co. Wal-Mart Stores, Inc. FAIR SHARES VALUE COMMON STOCKS—99.1%, continued FOOD & STAPLES RETAILING—3.5%, continued Whole Foods Market, Inc $ 90,022 FOOD PRODUCTS—1.3% General Mills, Inc. Green Mountain Coffee Roasters, Inc.(a) H.J. Heinz Co. Hershey Co Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.6% Baxter International, Inc. Becton Dickinson and Co. C.R. Bard, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp.(a) Intuitive Surgical, Inc.(a) ResMed, Inc.(a) St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.(a) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS & SERVICES—3.3% AmerisourceBergen Corp. DaVita, Inc.(a) Express Scripts, Inc.(a) Henry Schein, Inc.(a) Laboratory Corp. of America Holdings(a) McKesson Corp. Medco Health Solutions, Inc.(a) Quest Diagnostics, Inc. UnitedHealth Group, Inc. HEALTH CARE TECHNOLOGY—0.2% Cerner Corp.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued HOTELS, RESTAURANTS & LEISURE—3.5% Chipotle Mexican Grill, Inc.(a) $ 89,034 Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp Starwood Hotels & Resorts Worldwide, Inc Yum! Brands, Inc HOUSEHOLD PRODUCTS—1.2% Clorox Co Colgate-Palmolive Co. Energizer Holdings, Inc.(a) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.1% AES Corp.(a) INDUSTRIAL CONGLOMERATES—1.6% 3M Co. Tyco International Ltd. INSURANCE—0.5% Berkshire Hathaway, Inc., Class B(a) Brown & Brown, Inc. INTERNET & CATALOG RETAIL—2.2% Amazon.com, Inc.(a) Expedia, Inc. priceline.com, Inc.(a) TripAdvisor, Inc.(a) INTERNET SOFTWARE & SERVICES—4.0% Akamai Technologies, Inc.(a) eBay, Inc.(a) Google, Inc., Class A(a) Rackspace Hosting, Inc.(a) VeriSign, Inc. Yahoo!, Inc.(a) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued IT SERVICES—8.1% Accenture plc, Class A $ 296,958 Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(a). Fiserv, Inc.(a) International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc. Teradata Corp.(a) VeriFone Systems, Inc.(a) Visa, Inc., Class A Western Union Co. LIFE SCIENCES TOOLS & SERVICES—0.8% Covance, Inc.(a) Life Technologies Corp.(a) Thermo Fisher Scientific, Inc. Waters Corp.(a) MACHINERY—1.2% AGCO Corp.(a) Deere & Co. Joy Global, Inc. PACCAR, Inc MEDIA—5.8% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A Comcast Corp. - Special, Class A DIRECTV, Class A(a) Discovery Communications, Inc., Class C(a) Discovery Communications, Inc., Class A(a) Interpublic Group of Cos., Inc. Liberty Global, Inc., Class A(a) Liberty Media Corp. - Liberty Capital, Series A(a) McGraw-Hill Cos., Inc See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued MEDIA—5.8%, continued Omnicom Group, Inc. $ 99,173 Sirius XM Radio, Inc.(a) Time Warner Cable, Inc. Viacom, Inc., Class B Virgin Media, Inc Walt Disney Co. METALS & MINING—0.2% Cliffs Natural Resources, Inc Molycorp, Inc.(a) MULTILINE RETAIL—1.3% Dollar Tree, Inc.(a) Family Dollar Stores, Inc Kohl's Corp. Target Corp. OIL, GAS & CONSUMABLE FUELS—3.3% Anadarko Petroleum Corp. Cabot Oil & Gas Corp. Concho Resources, Inc.(a) Denbury Resources, Inc.(a) El Paso Corp. EOG Resources, Inc Noble Energy, Inc. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp SM Energy Co. Southwestern Energy Co.(a) Ultra Petroleum Corp.(a) Whiting Petroleum Corp.(a) Williams Cos., Inc. WPX Energy, Inc.(a) PERSONAL PRODUCTS—0.5% Avon Products, Inc. Estee Lauder Cos., Inc., Class A Herbalife Ltd. FAIR SHARES VALUE COMMON STOCKS—99.1%, continued PHARMACEUTICALS—0.9% Allergan, Inc./United States $ 225,692 Mylan, Inc.(a) Perrigo Co. PROFESSIONAL SERVICES—0.4% Dun & Bradstreet Corp. IHS, Inc., Class A(a) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—2.3% American Tower Corp. Boston Properties, Inc. Host Hotels & Resorts, Inc. Public Storage Simon Property Group, Inc. Weyerhaeuser Co. REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.1% CBRE Group, Inc.(a) ROAD & RAIL—1.0% CSX Corp. Kansas City Southern(a) Norfolk Southern Corp SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.9% Altera Corp Analog Devices, Inc. Atmel Corp.(a) Avago Technologies Ltd. Broadcom Corp., Class A(a) Lam Research Corp.(a) Marvell Technology Group Ltd.(a) NVIDIA Corp.(a) Texas Instruments, Inc. SOFTWARE—7.0% Activision Blizzard, Inc. Adobe Systems, Inc.(a) Autodesk, Inc.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—99.1%, continued SOFTWARE—7.0%, continued BMC Software, Inc.(a) $ 68,352 Citrix Systems, Inc.(a) Electronic Arts, Inc.(a) Informatica Corp.(a) Intuit, Inc. Microsoft Corp Nuance Communications, Inc.(a) Oracle Corp. Red Hat, Inc.(a) Rovi Corp.(a) Salesforce.com, Inc.(a) Symantec Corp.(a) TIBCO Software, Inc.(a) VMware, Inc., Class A(a) SPECIALTY RETAIL—3.5% AutoZone, Inc.(a) Bed Bath & Beyond, Inc.(a) CarMax, Inc.(a) Gap, Inc. Home Depot, Inc. Lowe's Cos., Inc O'Reilly Automotive, Inc.(a) . PetSmart, Inc. Ross Stores, Inc. Tiffany & Co. TJX Cos., Inc. Tractor Supply Co. TEXTILES, APPAREL & LUXURY GOODS—1.9% Coach, Inc. Fossil, Inc.(a) Lululemon Athletica, Inc.(a) . NIKE, Inc., Class B Ralph Lauren Corp. VF Corp. TRADING COMPANIES & DISTRIBUTORS—0.5% Fastenal Co. W.W. Grainger, Inc. PRINCIPAL AMOUNT/ FAIR SHARES VALUE COMMON STOCKS—99.1%, continued WIRELESS TELECOMMUNICATION SERVICES—0.4% Crown Castle International Corp.(a) $ 99,959 MetroPCS Communications, Inc.(a) NII Holdings, Inc.(a) TOTAL COMMON STOCKS CORPORATE NOTES—0.8% COMMUNITY DEVELOPMENT—0.8% Everence Community Investment, Inc., 0.25%, 11/30/13+(b) $ 35,000 Everence Community Investment, Inc., 0.37%, 11/30/13+(b) Everence Community Investment, Inc., 0.37%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.4% INVESTMENT COMPANY—0.4% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $31,538,429)—100.3% $ 42,222,942 Liabilities in excess of other assets — (0.3)% NET ASSETS—100% $ 42,113,748 See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Growth Index Fund March 31, 2012 (Unaudited) + Variable rate security. Rates presented are the rates in effect at March 31, 2012. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.25% 12/2010 Everence Community Investment, Inc. 0.37% 12/2010 Everence Community Investment, Inc. 0.37% 9/2011 At March 31, 2012, these securities had an aggregate market value of $338,928, representing 0.8% of net assets. * Represents cost for financial reporting purposes. plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Small Cap Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.8% AEROSPACE & DEFENSE—1.5% Hexcel Corp.(a) 47,475 $ 1,139,875 AIR FREIGHT & LOGISTICS—1.3% UTi Worldwide, Inc CAPITAL MARKETS—1.6% Greenhill & Co., Inc. COMMERCIAL BANKS—7.0% Community Bank System, Inc First Horizon National Corp. Home Bancshares, Inc. Prosperity Bancshares, Inc . Texas Capital Bancshares, Inc.(a) Umpqua Holdings Corp COMMUNICATIONS EQUIPMENT—5.9% Acme Packet, Inc.(a) Brocade Communications Systems, Inc.(a) Ciena Corp.(a) Infinera Corp.(a) Ixia(a) Loral Space & Communications, Inc.(a) CONTAINERS & PACKAGING—1.1% Silgan Holdings, Inc. DIVERSIFIED CONSUMER SERVICES—1.1% American Public Education, Inc.(a) ELECTRICAL EQUIPMENT—3.5% Belden, Inc. Franklin Electric Co., Inc Thermon Group Holdings, Inc.(a) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.9% Anixter International, Inc.(a) FAIR SHARES VALUE COMMON STOCKS—98.8%, continued ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.9%, continued Maxwell Technologies, Inc.(a) 32,825 $ 601,682 National Instruments Corp ENERGY EQUIPMENT & SERVICES—2.1% Atwood Oceanics, Inc.(a) CARBO Ceramics, Inc HEALTH CARE EQUIPMENT & SUPPLIES—5.9% Cyberonics, Inc.(a) DexCom, Inc.(a) Endologix, Inc.(a) Zoll Medical Corp.(a) HEALTH CARE PROVIDERS & SERVICES—5.8% Catalyst Health Solutions, Inc.(a) Health Management Associates, Inc., Class A(a) HMS Holdings Corp.(a) MWI Veterinary Supply, Inc.(a) Team Health Holdings, Inc.(a) HEALTH CARE TECHNOLOGY—1.4% Computer Programs & Systems, Inc. INDUSTRIAL CONGLOMERATES—1.0% Raven Industries, Inc. INSURANCE—1.4% AmTrust Financial Services, Inc. INTERNET SOFTWARE & SERVICES—3.2% Active Network, Inc.(a) LivePerson, Inc.(a) LogMeIn, Inc.(a) See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Small Cap Fund March 31, 2012 (Unaudited) FAIR SHARES VALUE COMMON STOCKS—98.8%, continued MACHINERY—8.3% Actuant Corp., Class A $ 1,128,436 Astec Industries, Inc.(a) Chart Industries, Inc.(a) CLARCOR, Inc. Middleby Corp.(a) Rexnord Corp.(a) Westport Innovations, Inc.(a) MARINE—1.2% Kirby Corp.(a) MEDIA—0.9% Cinemark Holdings, Inc METALS & MINING—4.0% Carpenter Technology Corp. Commercial Metals Co. Haynes International, Inc OIL, GAS & CONSUMABLE FUELS—7.5% Approach Resources, Inc.(a) Gulfport Energy Corp.(a) Kodiak Oil & Gas Corp.(a) Northern Oil and Gas, Inc.(a) Oasis Petroleum, Inc.(a) Rosetta Resources, Inc.(a) PROFESSIONAL SERVICES—1.5% Insperity, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT— 0.9% FirstService Corp.(a) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.7% Cirrus Logic, Inc.(a) SOFTWARE—6.5% ACI Worldwide, Inc.(a) Aspen Technology, Inc.(a) Interactive Intelligence Group, Inc.(a) FAIR SHARES VALUE COMMON STOCKS—98.8%, continued SOFTWARE—6.5%, continued MicroStrategy, Inc., Class A(a) 7,450 $ 1,043,000 NICE Systems Ltd., ADR(a) SPECIALTY RETAIL—12.4% Bebe Stores, Inc. Children's Place Retail Stores, Inc.(a) DSW, Inc., Class A Genesco, Inc.(a) GNC Holdings, Inc., Class A Group 1 Automotive, Inc. Hibbett Sports, Inc.(a) Monro Muffler Brake, Inc. . Select Comfort Corp.(a) Sonic Automotive, Inc., Class A TEXTILES, APPAREL & LUXURY GOODS—3.0% Crocs, Inc.(a) Vera Bradley, Inc.(a) Warnaco Group, Inc.(a) THRIFTS & MORTGAGE FINANCE—1.4% Capitol Federal Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—2.0% WESCO International, Inc.(a) WIRELESS TELECOMMUNICATION SERVICES—0.8% Leap Wireless International, Inc.(a) 69,000 $ 602,370 TOTAL COMMON STOCKS See accompanying notes to portfolio of investments. Schedule of Portfolio Investments, continued Praxis Small Cap Fund March 31, 2012 (Unaudited) PRINCIPAL AMOUNT/ FAIR SHARES VALUE CORPORATE NOTES—0.5% DEVELOPMENT AUTHORITIES—0.5% Everence Community Investment, Inc., 0.25%, 11/30/13+(b) $ 80,000 Everence Community Investment, Inc., 0.37%, 11/30/13+(b) Everence Community Investment, Inc., 0.37%, 12/15/14+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—1.6% INVESTMENT COMPANY—1.6% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $57,492,335)—100.9% $ 74,207,003 Liabilities in excess of other assets — (0.9)% NET ASSETS—100% $ 73,539,285 + Variable rate security. Rates presented are the rates in effect at March 31, 2012. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.25% 12/2010 Everence Community Investment, Inc. 0.37% 12/2010 Everence Community Investment, Inc. 0.37% 9/2011 At March 31, 2012, these securities had an aggregate market value of $348,783, representing 0.5% of net assets. * Represents cost for financial reporting purposes. ADR —American Depositary Receipt See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Genesis Conservative Portfolio March 31, 2012 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.1% Praxis Core Stock Fund, Class I (a) $ 1,538,139 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Index Fund, Class I (a) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $14,589,284)—100.1% $ 15,463,833 Liabilities in excess of other assets — (0.1)% NET ASSETS—100% $ 15,455,491 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Genesis Balanced Portfolio March 31, 2012 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.1% Praxis Core Stock Fund, Class I (a) $ 7,245,649 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Index Fund, Class I (a) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $37,574,318)—100.1% $ 41,482,610 Liabilities in excess of other assets — (0.1)% NET ASSETS—100% $ 41,441,893 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Schedule of Portfolio Investments Praxis Genesis Growth Portfolio March 31, 2012 (Unaudited) FAIR SHARES VALUE Mutual Funds — 100.1% Praxis Core Stock Fund, Class I (a) $ 7,773,800 Praxis Growth Index Fund, Class I (a) Praxis Intermediate Income Fund, Class I (a) Praxis International Index Fund, Class I (a) Praxis Small Cap Fund, Class I (a)(b) Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $29,739,162)—100.1% $ 33,807,470 Liabilities in excess of other assets — (0.1)% NET ASSETS—100% $ 33,763,358 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. Praxis Mutual Funds Notes to schedule of portfolio investments March 31, 2012 (Unaudited) 1. Organization: The Praxis Mutual Funds (the “Trust”) is an open-end management investment company established as a Delaware business trust under a Declaration of Trust dated September 27, 1993, as amended and restated December 1, 1993, and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”). As of March 31, 2012, the Trust consists of the Praxis Intermediate Income Fund, the Praxis Core Stock Fund, the Praxis International Fund, the Praxis International Index Fund, the Praxis Value Index Fund, the Praxis Growth Index Fund, and the Praxis Small Cap Fund, (individually a “Fund”, collectively “the Funds”), the Praxis Genesis Conservative Portfolio, the Praxis Genesis Balanced Portfolio, and the Praxis Genesis Growth Portfolio, (individually a “Portfolio”, collectively “the Portfolios”). The Funds and Portfolios are also referred to individually as the Intermediate Income Fund, Core Stock Fund, International Fund, International Index Fund, Value Index Fund, Growth Index Fund, Small Cap Fund, Conservative Portfolio, Balanced Portfolio, and Growth Portfolio in the financial statements. Each Fund and Portfolio is a diversified series of the Trust. As of March 31, 2012, the Funds offer two classes of shares; Class A and Class I and the Portfolios offer Class A. Each class of shares in a Fund or Portfolio has identical rights and privileges except with respect to fees paid under the distribution and shareholder servicing agreements, certain other class specific expenses and income, voting rights on matters affecting a single class of shares and the exchange privileges of each class of shares. Class A has a maximum sales charge on purchases of 5.25 percent as a percentage of the original purchase price, except for the Intermediate Income Fund which is 3.75 percent. Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, in the normal course of business, the Trust enters into contracts with its vendors and others that provide general indemnification. Each Fund’s and Portfolio’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against a Fund or Portfolio. However, based on experience, the Trust expects the risk of loss to be remote. 2. Significant Accounting Policies: The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements. The policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses for the reporting period. Actual results could differ from those estimates. Securities Valuation: The Funds and Portfolios record their investments at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The valuation techniques used to determine fair value are further described below. Securities generally are valued at market values determined on the basis of the latest available bid prices in the principal market (closing sales prices if the principal market is an exchange) in which such securities are normally traded. Investments in investment companies are valued at their respective net asset values as reported by such companies. The differences between the cost and market values of investments are reflected as either unrealized appreciation or depreciation. The Funds use various independent pricing services to value most of their investments. A pricing service would normally consider such factors as yield, risk, quality, maturity, type of issue, trading characteristics, special circumstances and other factors it deems relevant in determining valuations of normal institutional trading units of debt securities and would not rely exclusively on quoted prices. When valuing foreign securities held by the Funds, certain pricing services might use computerized pricing models to systematically calculate adjustments to foreign security closing prices based on the latest market movements. Such pricing models utilize market data that has been obtained between the local market close and the NYSE close to compute adjustments to foreign security close prices. The methods used by the pricing service and the valuations so established will be reviewed by Everence Capital Management, Inc. (the “Adviser”) under general supervision of the Board of Trustees. Securities for which market quotations are not readily available (e.g. an approved pricing service does not provide a price, certain stale prices or an event occurs that materially affects the furnished price) are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees. Short-term debt securities of sufficient credit quality maturing in less than 61 days are valued at amortized cost, which approximates fair value. The Portfolio’s investments in the underlying Funds (the “Underlying Funds”) are valued at the closing net asset value per share. In certain circumstances, the Praxis Mutual Funds Valuation Procedures (“Valuation Procedures”) contemplate the Board’s delegation of the implementation of the Valuation Procedures to the Adviser. In valuing restricted securities under the Valuation Procedures, the Adviser will consider (but is not limited to) certain specific and general factors enumerated in the Valuation Procedures. The Valuation Procedures require that the Adviser report to the Board at each of its regular quarterly meetings regarding valuation of restricted securities and actions taken in connection with the Valuation Procedures. The Pricing Committee of Everence Capital Management has established a policy and methodology, which was approved by the board, for pricing the Everence Community Investments notes held by several of the Praxis funds. The methodology takes into consideration the fundamental quality of the notes, the nature and duration of restrictions on the disposition of the securities, and an evaluation of the forces that influence the market in which these securities are purchased and sold. Accordingly, the committee applied discounts to the notes, for which there is not an active market, based on the credit quality, maturity, and liquidity characteristics of what the committee determined to be similar securities. The valuation techniques described maximize the use of observable inputs and minimize the use of unobservable inputs in determining fair value. These inputs are summarized in the three broad levels listed below: • Level 1— quoted prices in active markets for identical securities • Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 — significant unobservable inputs (including the Funds’ and Portfolios’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt securities of sufficient credit quality maturing in less than 61 days are valued using amortized cost, in accordance with rules under the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The aggregate value by input level, as of March 31, 2012, for each Fund’s and Portfolio’s investments, as well as a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining value, are as follows: Praxis Intermediate Fund Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments Asset Backed Securities $
